Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21, as filed December 2, 2020, are allowed.

Reasons for Allowance
	Regarding the previous rejection under 35 U.S.C. §101:
	In view of the amendments, independent claims 1, 10 and 19 do not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mental process because the steps are not practically performed in the human mind. With respect to a mathematical concepts, the claims do not recite a mathematical relationship, formula, or calculation. While some of the limitations may be performed in the human mind, the mathematical concepts are not recited in the claims. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. 
With respect to mental processes, a human mind cannot practically calculate predicted result information using a plurality of analysis model for predicting treatment progress of a patent in a case where a radiotherapy plan is applied to the patient and outputting predicted result information representing the predicted treatment progress of the patient, each of the plurality of analysis models being formed using parameters relating to the radiotherapy plan. 

Claims 3-9, 11-18 and 20-21 are eligible at least because of their dependency on claims 1, 10 and 19.

Regarding the previous rejection under 35 U.S.C. §102/103:
In view of the amendments, the closest prior art references, alone or in combination, cannot be said to reasonably disclose, teach or suggest each and every limitation in the claims. Specifically, the closest prior art references, alone or in combination, cannot be said to reasonably disclose, teach or suggest that the calculated predicted result information, the calculated accuracy index and the generated/displayed evaluation information is for a target patient.  

	Han et al. (How to Develop, Validate, and Compare Clinical Prediction Models Involving Radiological Parameters: Study Design and Statistical Methods) discusses validating and comparing old and new prediction models using the c-index, but does not disclose that calculating and generating steps are for a target patient.

	Syed et al. (U.S. Pub. No. 2012/0059779) discusses a computer system with a processor and display creates models, evaluates the models and displays results of the evaluation, but does not disclose that calculating and generating steps are for a target patient.



	Linke et al. (WIPO Pub. No. WO 2006/113747 A2) discusses predicting the outcome of treatment related to radiology using models and comparing the accuracy of the models through Receiver Operating Curve (ROC) analysis, but does not disclose that calculating and generating steps are for a target patient.

	Szeto (U.S. Pub. No. 2018/0039731) discusses ranking healthcare model outputs by model accuracy to determine which model output to use, but does not disclose that calculating and generating steps are for a target patient.

	Therefore, the closest prior art references, alone or in combination, cannot be said to reasonably disclose, teach or suggest each and every limitation in the claims.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.